TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00404-CR


Kenneth Burkhalter, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 960478, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R


PER CURIAM

The district court was ordered to conduct a hearing to determine whether appellant
wishes to pursue this appeal.  Tex. R. App. P. 38.8(b)(2).  At the hearing, appellant's appointed
attorney informed the court, as he has previous informed this Court, that appellant has indicated a
desire to waive appeal.  Appellant has never signed a motion to dismiss, however.  Tex. R. App. P.
42.2.  The trial court made no findings, conclusions, or orders.
Appellant's appointed attorney, Mr. William H. Hines, is ordered to file a brief in
appellant's behalf no later than July 23, 2004.  This order will be withdrawn if a proper motion to
dismiss the appeal is filed.  If counsel does not comply with this order, he will be ordered to show
cause why he should not b held in contempt.
It is ordered June 21, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish